Exhibit 10.2

THIRD AMENDMENT TO BRISBANE TECHNOLOGY PARK LEASE

THIS THIRD AMENDMENT TO BRISBANE TECHNOLOGY PARK LEASE (this “Amendment”) is
entered into as of this 23rd day of August, 2006, by and between BMR-BAYSHORE
BOULEVARD LLC, a Delaware limited liability company (“Landlord”), as
successor-in-interest to Gal-Brisbane, L.P. (“Original Landlord”), and
INTERMUNE, INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Original Landlord and Tenant entered into that certain Brisbane
Technology Park Lease dated as of December 18, 2000, as amended by that certain
First Amendment to Brisbane Technology Park Lease dated as of February 26, 2001,
and that certain Second Amendment to Brisbane Technology Lease dated as of
May 3, 2006 (the “Second Amendment” and, collectively, the “Lease”), whereby
Tenant leases certain premises (the “Premises”) from Landlord at 3280 Bayshore
Boulevard in Brisbane, California (the “Building”);

B. WHEREAS, Landlord and Tenant desires to clarify certain items in the Second
Amendment; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein.

2. Rent. Section 4 of the Second Amendment is hereby replaced in its entirely
with the following:

Tenant shall pay (a) (i) the New Building Percentage (as defined below) of
Operating Expenses with respect to the New Building and (ii) Tenant’s Project
Percentage with respect to the Project and (b) Base Rent for the Additional
Premises in accordance with the following schedule:



--------------------------------------------------------------------------------

Months of Additional

Premises Lease Term

  

Rentable Square Feet on

Which Rent is Payable

  

Base Rent per Month

5/3/06 – 8/31/06

   7,000    N/A

9/1/06 - 11/30/06

   7,000    $2.35

12/1/06 – 5/31/07

   10,000    $2.35

6/1/07 – 11/30/07

   10,000    $2.45

12/1/07 – 5/31/08

   15,410    $2.45

6/1/08 – 5/31/09

   15,410    $2.55

6/1/09 – 5/31/10

   15,410    $2.65

6/1/10 – 4/30/11

   15,410    $2.75

3. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent employed or engaged by it
or claiming to have been employed or engaged by it with respect to this
Amendment.

4. No Default. Landlord and Tenant represent, warrant and covenant that, to
their knowledge, neither party is in default of any of its respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both) would constitute a default by either
Landlord or Tenant thereunder.

5. Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties. From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

6. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.

7. Counterparts. This Amendment may be executed in one or more counterparts
that, when taken together, shall constitute one original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

BMR-BAYSHORE BOULEVARD LLC,

a Delaware limited liability company

By:

 

/Gary A. Kreitzer/

Name:

 

Gary A. Kretizer

Title:

 

Executive V.P.

TENANT:

INTERMUNE, INC.,

a Delaware corporation

By:

 

/Karen Wright/

Name:

 

Karen Wright

Title:

 

V.P., Controller